Opinion issued April 10, 2003




 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00973-CV
____________

C.R.U. & ASSOCIATES, INC., Appellant

V.

TRAVIS MCLEROY, CLEARWORKS TECHNOLOGIES, INC. AND
CENTURION ALARM SERVICES, INC., Appellees



On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2002-07689



O P I N I O N
	This is an appeal from a judgment signed August 9, 2002.  Appellant has
invoked the jurisdiction of this Court by filing a notice of appeal, but it has not paid
the appellate filing fee.  On October 15, 2002, this Court ordered that unless, within
15 days of the date of the order, appellant paid the appellate filing fee, his appeal
would be dismissed.  The 15 days have expired and appellant has not paid the
appellate filing fee.
	On December 17, 2002, we ordered that unless, within 30 days of the date of
the order, appellant filed his brief and a reasonable explanation for failure to timely
file his brief, this Court would dismiss his appeal for want of prosecution.  The 30
days have expired and appellant has not responded.
	The appeal is dismissed for want of prosecution. See Tex. R. App. P. 5; Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998); Tex. Gov't Code Ann. §
51.207(a) (Vernon Supp. 2003); Tex. R. App. P. 38.8(a)(1).
PER CURIAM
Panel consists of Justices Hedges, Alcala, and Hanks.